DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Corpus on 3/11/2022.
The application has been amended as follows: 
In claim 1, at line 18: delete “code.” and replace it with --code, and--
In claim 1, add the following to a new line at the end of the claim: --wherein the virtual offspring pet is a different species from each of the multiple virtual pets that parented the virtual offspring pet.--
In claim 10, at line 17: delete “code.” and replace it with --code, and--
In claim 10, add the following to a new line at the end of the claim: --wherein the virtual offspring pet is a different species from each of the multiple virtual pets that parented the virtual offspring pet.--
In claim 20, add the following to a new line after line 20: --wherein the virtual offspring pet is a different species from each of the multiple virtual pets that parented the virtual offspring pet; and--
Cancel claims 21 and 22.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claims are allowed in light of the above amendments, as well as the amendments and remarks presented in the reply of 1/26/2022.  In particular, Applicant’s position is persuasive that the references of record either do not teach and/or teach against the limitations of a virtual offspring pet being a different species from each of the multiple virtual pets that parented the virtual offspring pet (see Remarks, p. 9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715